DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 2 is hereby withdrawn.
In the amendment of instant claim 1, applicant (i) changed “a pH-value range of from about 3 to about 6” to --- a middle pH-value range ---; (ii) changed “a pH value in a range of from about 2 to about 4” to --- a pH value in a low pH-value range lower than the middle pH-value range ---; and (iii) changed “a pH value in a range of greater than about 4 to about 9” to --- a pH value in a high pH-value range higher than the middle pH-value range ---.
Also, in the amendment of instant claim 16, applicant (i) changed “a pH value in a range of from about 2.5 to about 3.5” to --- a pH value in a low pH-value ---; (ii) changed “a pH value is a range of from about 5 to about 8” to --- a pH value in a high pH-value range ---; (iii) changed “a pH-value range of from about 4 to about 5” to --- a middle pH-value range higher than the low pH-value range and lower than the high pH-value range ---. 
Due to such amendments, previous 112(d) rejection on claims 6, 17 and 18 (as addressed in Paragraph 4 of the Non-Final Office action of November 13, 2020) is hereby withdrawn.  However, in case applicant changes claims 1 and 16 to the way they were originally written in response to the 112(a) new matter rejection and the 112(b) indefiniteness rejection (see Paragraphs 6 and 10 below), the previous 112(d) rejection will be reinstated (unless applicant deletes “bromothymol blue” from instant claims 6, 17 and 18 since it has pH range of 6.0-7.6 and also deletes “resorcinol yellow” from instant claim 6 since it has pH range of 11.0-12.7).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the amended claims 1 and 16, applicant deleted specific numerical ranges of pH values for the color indicator, the first component and the second component and added terms such as “a middle pH-value range”, “a low pH-value range” and “a high pH-value range”.  There is no support for these terms (without specific pH values associated with them) in the originally filed disclosure (those terms were also added in instant claims 11-13).  Thus, applicant’s amendment of those claims constitutes a new matter.
Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the newly added claims 19 and 20, applicant recite that the low pH-value range is lower than about 4 and the high pH-value range is higher than about 5 and recite that the middle pH-value range is from 4 to 5.  There is NO support for these limitations in the originally filed disclosure, and thus the newly added claims 19 and 20 constitute new matters. 
Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In their amendment of claims 17 and 18, applicant deleted all of the wt.% limitations for each of the ingredients making up the first component and the second component, which now means that each of those ingredients can be present in any amount.  This is NOT supported in the original disclosure, and thus the amendments in claims 17 and 18 constitute new matters.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As already discussed above, in the amended claims 1 and 16, applicant deleted specific numerical ranges of pH values for the color indicator, the first component and the second component and added terms such as “a middle pH-value range”, “a low pH-value range” and “a high pH-value range”.  The terms “low”, “middle” and “high” are subjective and relative terms, and since applicant do not define such terms in present specification (they could not have defined such terms because those terms were never used in the originally filed disclosure), the added terms “a middle pH-value range”, “a low pH-value range” and “a high pH-value range” render the scope of instant claims indefinite. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flemming et al (6,117,436) and Bartels et al (DE 10 2008 061 046 A1 and its English translation).
Flemming teaches (abstract) a two-component cosmetic care preparation for hair and skin where the first and second components are kept separately.  These components are mixed immediately prior to application on the hair and/or skin to form a ready-to-use product.  
Flemming teaches (abstract) that the first component includes at least one conditioning ingredient, preferably one or more fats, oils and/or waxes (instant lipophilic phase of claim 3), and Flemming’s first component is exemplified in its Examples 1-5.  Since Flemming’s first component (as shown in those examples) are purely lipophilic and anhydrous, the pH value for Flemming’s first component would be the pH, which results from thoroughly and uniformly mixing the component with water in 1:1 volume ratio (as explained by applicant in [0010] pf present specification), which means that the pH of Flemming’s first component would practically be that of water (i.e., around 7) since the oils are insoluble in water.  Flemming teaches (abstract) that the second component is a cationic or anionic base emulsion (instant emulsion of claim 3) that includes at least one lipophilic substance, one cationic or anionic emulsifier, at least one organic acid and water, and Flemming’s second component is exemplified in its Examples 6 and 8.  Since the second component as exemplified by Example 6 and 8 contains an organic acid in aqueous solution, the pH of Flemming’s second component would clearly be less than 7.  Accordingly, when Flemming’s first and second components are mixed prior to use, the mixture would have a pH value that is between that of the first and second components.  Thus, (i) Flemming’s second component teaches instant first component having a low pH-value range lower than the middle pH-value range; (ii) its first component teaches instant second component having a high pH-value range higher than the middle pH-value range; and (iii) its mixture of the first and the second components would have a pH in the middle pH-value range as instantly recited.   
With respect to instant color indicator showing color change in a middle pH-value range, Flemming teaches (col.9, lines 55-57, col.10, lines 6-9, lines 51-67, col.11, lines 1-9, claims 15 and 19) that other known additives or adjuvants, such as colorants, can be added to its cosmetic (hair) care preparation and teaches that as colorants, the known azo dyes can be considered.  However, Flemming does not name any specific examples of such azo dyes.  Bartels teaches (see [0001], [0009] and [0085] of English translation) particularly preferred examples of pH indicators (which are azo dyes) that can be used in hair treatment compositions, and they include dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red (see [0085]).  As evidenced by Bartels’s table shown in [0013] of the German document, the pH range of those azo dyes are: dimethyl yellow (2.9-4.0); methyl orange (3.0 to 4.4); naphthyl red (3.7-5.0); methyl red (4.4 to 6.2); and ethyl red (4.4-6.2).  (i) Since Flemming teaches that its hair care preparation can further contain colorants such as azo dyes (but without giving any specific examples), and (ii) since Flemming also indicates (col.3, lines 55-65) that its invention aims to provide stabilities of the pH value of its cosmetic (hair) care preparation both during storage and when the ready-to-use product is used (i.e., Flemming contemplates the desire or benefit of indicating a pH change in its product), it would have been obvious to one skilled in the art to use Bartels’s particularly preferred examples of pH indicators that are azo dyes (such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red) as Flemming’s colorants with a reasonable expectation that such compounds would be useful as colorants as well as a pH change indicator in ensuring the pH stability of Flemming’s hair care preparation.  Those particularly preferred dyes taught by Bartels teach instant color indicator showing a color change in a middle pH-vale range (i.e., pH range of about 3 to about 6 as originally indicated in present specification), and when Flemming’s first and second components are mixed together to form a uniform mixture, the uniform mixture also containing one of the colorants mentioned above would naturally exhibit a uniform color change as instantly recited.  Thus, Flemming in view of Bartels renders obvious instant claims 1, 3, 6, 14 and 15 (since Flemming’s first component contains at least one conditioning ingredient, Flemming’s mixture of the first and second components teaches instant hair conditioner). 
With respect to instant claim 2, Flemming teaches (claim 5) that the at least one organic acid contained in its second component can be lactic acid, formic acid, glyoxylic acid, tartaric acid or citric acid.  It would have been obvious to one skilled in the art to use lactic acid as Flemming’s organic acid with a reasonable expectation of success.  Thus, Flemming in view of Bartels renders obvious instant claim 2.
With respect to instant claims 4 and 5, Flemming teaches (col.3, lines 32-40 and Examples 1-14) that its inventive compositions are all liquids at room temperature and pressure, and Flemming’s compositions do not contain oxidizing agents, substantive dyes or oxidation precursors for dying keratinic fibers (besides, Flemming states (col.3, lines 32-40) that its invention effects a gentle treatment on the skin and hair).  Therefore, Flemming in view of Bartels renders obvious instant claims 4 and 5.
With respect to instant claims 7 and 8, although Flemming does not explicitly teach instant ranges for the amount of its colorant, Bartels teaches ([0082] of English translation) using the pH indicators (which particularly preferred examples are azo dyes) in the amount of 0.00001-0.001 wt.%.  Such range overlaps with Instant ranges of claims 7 and 8, thus rendering instant ranges prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Alternatively, instant ranges of claims 7 and 8 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Flemming in view of Bartels renders obvious instant claims 7 and 8.   
With respect to claims 9, 10 and 16, Flemming teaches (col.11, lines 10-15) that the ratio of the first component to the second component ranges from 20:1 to 1:20.  Such range overlaps with instant ranges of claims 9, 10 and 16 for the weight ratio of instant first component and instant second component, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  Thus, Flemming in view of Bartels renders obvious instant claims 9, 10 and 16. 
With respect to instant claims 11-13, 19 and 20, Flemming teaches (col.11, lines 28-30) that the pH value of its first and second components and the final composition can each range from 2-7.  This range overlaps with instant middle pH-value range, instant low pH-value range and instant high pH-value range as claimed in claims 11-13, 19 and 20, thus rendering instant ranges prima facie obvious.  In re Wertheim, supra.  Thus, Flemming in view of Bartels renders obvious instant claims 11-13, 19 and 20. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13-18 of copending Application No. 16/715,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1-3  of App.’192 teaches a two-component hair care agent comprising, separately from each other, an aqueous carrier having pH of about 2-5 and an anhydrous carrier comprising (a) alkane of C10-C30, (b) fatty alcohol of C8-C22, (c) an organic acid or an alkalizing agent and (d) a pH-sensitive color indicator, which shows a color change in a pH value range of about 3-6 (instant color indicator).  The pH range (2-5) for the aqueous carrier overlaps with the pH range of 4-9 (or the pH range of 5-8) for the instant second component.  Thus, the aqueous carrier of App.’192 renders obvious instant second component.  Also, when the anhydrous carrier of App.’192 comprises an organic acid, the pH of the anhydrous carrier would be low and would overlap with instant pH range of 2-4 for the instant first component.  Thus, the anhydrous carrier of App.’192 renders obvious instant first component.  Claim 16 of App.’192 also teaches a method comprising the step of mixing the anhydrous carrier and the aqueous carrier.  Therefore, claims 1-3 and 13-18 of App.’192 renders obvious instant claims 1-16, 19 and 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant argues that Flemming teaches a cosmetic care product that does not include a pH indicator and that Flemming does not contemplate any desire or benefit from indicating a pH change in its product.  Applicant argues that Bartels teaches a hair dye with a color indicator that indicates the time of optimal mixing of dying and oxidizing agent and that Bartels does not disclose or suggest a conditioner as is now claimed.  Applicant thus argues that there is no motivation or suggestion to use any component of the Bartels hair dye in Flemming’s product and that there is no teaching or suggestion in the cited references for making a combination from the references to create a composition including each claim limitation.  Applicant argues that the Office has not provided reason that supports both how and why such combinations of references would have been made.  However, first of all, based on Flemming’s teaching (col.3, lines 55-65) that its invention tries to provide stabilities of the pH value of its cosmetic (hair) care preparation both during storage and when the ready-to-use product (i.e., the mixture of the first and the second components) is used, it is the Examiner’s position that Flemming does contemplate (or implies) the desire or benefit of indicating a pH change in its product.  Secondly, as already explained above, Flemming already teaches that colorants, such as the known azo dyes, can be used in its hair care preparation, but without naming any specific examples of such azo dyes.  The reference Bartels teaches particularly preferred examples of azo dye-type pH indicators (dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red) that can be used in hair treatment compositions.  (i) Since Flemming teaches that its hair care preparation can further contain colorants such as azo dyes (but without giving any specific examples), and (ii) since Flemming teaches that its invention tries to provide stabilities of the pH value of its cosmetic (hair) care preparation both during storage and when the ready-to-use product (i.e., the mixture of the first and the second components) is used, it would have been obvious to one skilled in the art to use Bartels’s particularly preferred azo dye-type pH indicators (such as dimethyl yellow, methyl orange, naphthyl red, methyl red and ethyl red) as Flemming’s colorants with a reasonable expectation that such colorants would fulfill its role as colorants as well as a pH change indicator (to ensure the pH stability of Flemming’s hair care preparation).
For the reasons explained above, instant 103 rejection over Flemming in view of Bartels still stands.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        April 8, 2021